U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File #000-50416 ROCKELLE CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 98-0407800 (IRS Employer Identification Number) 162 Miller Place Road, Miller Place, New York 11764 (Address of principal executive offices ) (Zip Code) 631-244-9841 (Registrant’s telephone no., including area code) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of August 20, 2007: 46,808,883 shares of common stock. ROCKELLE CORP. FINANCIAL STATEMENTS INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Changes in Securities Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1.Financial Information BASIS OF PRESENTATION The accompanying reviewed financial statements are presented in accordance with generally accepted accounting principles for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary in order to make the financial statements not misleading, have been included. Operating results for the six months ended June 30, 2007 are not necessarily indicative of results that may be expected for the year ending December 31, 2007. The financial statements are presented on the accrual basis. Rockelle Corp. and Subsidiary Consolidated Financial Statements June 30, 2007 Rockelle Corp. Index to Financial Statements June 30, 2007 FINANCIAL STATEMENTS PAGE Consolidated Balance Sheet 1-2 Consolidated Statements of Operations 3 Consolidated Statement of Stockholders’ Deficit 4 Consolidated Statements of Cash Flows 5 Notes to Financial Statements 6 Rockelle Corp. and Subsidiary Consolidated Balance Sheet June 30, 2007 ASSETS CURRENT ASSETS Cash and cash equivalents $ 27,136 Prepaid expenses and other current assets 6,533 Total current assets 33,669 PROPERTY AND EQUIPMENT Furniture and equipment 9,764 Automobiles 37,667 Construction in progress 59,748 107,179 Accumulated depreciation and amortization (7,533 ) 99,646 OTHER ASSETS Franchise area rights, net 231,250 Deferred financing costs, net 257,807 Assets related to discontinued operations 30,000 Security deposits and other assets 63,034 Total other assets 582,091 Total assets $ 715,406 Page 1 LIABILITIES AND STOCKHOLDERS'DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ 210,333 Franchise obligation - current portion 25,000 Note payable - current portion 4,739 Liabilities related to discontinued operations 15,900 Due to affiliate 72,510 Convertible notes, net of discount 703,324 Loan from stockholder 113,125 Total current liabilities 1,144,931 LONG-TERM LIABILITIES Franchise obligation - non-current 100,000 Note payable - non-current 16,369 Total long-term liabilities 116,369 Total liabilities 1,261,300 STOCKHOLDERS' DEFICIT Preferred stock - $0.001 par value; 10,000,000 shares authorized; None issued and outstanding - Common stock - $0.001 par value; 200,000,000 shares authorized 39,969,673 issued and outstanding 39,969 Additional paid-in capital 4,103,745 Retained earnings (accumulated deficit) (4,689,608 ) Total stockholders' deficit (545,894 ) Total liabilities and stockholders' deficit $ 715,406 See notes to financial statements Page 2 Rockelle Corp. and Subsidiary Consolidated Statements of Operations Six months ended June 30, Three months ended June 30, 2007 2006 2007 2006 Sales $ - $ 15,384 $ - $ - Cost of Sales - 1,805 - - Gross profit - 13,579 - - OPERATING EXPENSES Stock-based compensation 684,310 - 342,155 - Other general and administrative expenses 484,625 659,183 289,190 245,402 Total operating expenses 1,168,935 659,183 631,345 245,402 Loss from continuing operations before other income/expense (1,168,935 ) (645,604 ) (631,345 ) (245,402 ) Loss on disposal of property and equipment - (44,010 ) - - Interest income 5,056 6,099 636 6,099 Loss from continuing operations (1,163,879 ) (683,515 ) (630,709 ) (239,303 ) Discontinued operations (Note 5) Loss from operations of discontinued component (including loss on disposal of $936,124) (1,235,689 ) - (1,146,813 ) - Net loss $ (2,399,568 ) $ (683,515 ) $ (1,777,522 ) $ (239,303 ) Basic and diluted net loss per common share from continuing operations $ (0.03 ) $ (0.03 ) Basic and diluted net loss per common share from discontinued operations (0.03 ) - Basic and diluted net loss per common share $ (0.06 ) $ (0.03 ) Weighted average common shares used in computing basis and diluted net loss per common share 37,589,028 20,718,429 See notes to financial statements Page 3 Rockelle Corp. and Subsidiary Consolidated Statement of Stockholders' Deficit Additional Common Paid-In Accumulated Shares Stock Capital Deficit Total Balance at December 31, 2006 32,816,330 $ 32,816 $ 3,108,523 $ (2,290,040 ) $ 851,299 Stock issued January 2007 as officer compensation at a value of $200,000 or $0.07 per share 2,857,143 2,857 197,143 200,000 Stock-based compensation 684,310 684,310 Conversion of debentures to common stock 2,896,200 2,896 50,641 53,537 Exercise of warrants 1,400,000 1,400 63,128 64,528 Net loss - - - (2,399,568 ) (2,399,568 ) Balance at June 30, 2007 39,969,673 $ 39,969 $ 4,103,745 $ (4,689,608 ) $ (545,894 ) See notes to financial statements Page 4 Rockelle Corp. and Subsidiary Consolidated Statements of Cash Flows Six months ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (2,399,568 ) $ (683,515 ) Adjustments to reconcile net income to net cash used in operating activities: Depreciation 41,312 3,054 Loss on disposal of property and equipment 936,124 44,010 Amortization of franchise area rights 20,046 16,509 Amortization of deferred financing costs 79,662 68,823 Amortization of discount on convertible debentures 188,802 117,824 Stock-based compensation 684,310 - Common stock issued for services 324,000 Changes in assets and liabilities: Accounts receivable - - Inventories 12,753 2,858 Prepaid expenses and other current assets 8,800 (20,000 ) Franchise area rights - (90,500 ) Restricted cash 200,000 - Security deposits and other assets 17,932 (30,500 ) Accounts payable and accrued expenses 34,886 3,370 Liabilities related to discontinued operations 15,900 - Due to affiliates (5,000 ) (22,990 ) Total adjustments 2,235,527 416,458 Net cash used in operating activities (164,041 ) (267,057 ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of property and equipment - 75,000 Capital expenditures (92,539 ) (569,948 ) Net cash used in investing activities (92,539 ) (494,948 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of warrants 64,528 - Repayment of notes payable (2,247 ) - Deferred financing costs - (330,502 ) Loan from/repayment to stockholder 103,065 (70,200 ) Repayment of franchise obligation (25,000 ) (10,000 ) Proceeds from issuance of convertible debentures - 2,000,000 Net cash provided by financing activities 140,346 1,589,298 Net (decrease) increase in cash and cash equivalents (116,234 ) 827,293 Cash and cash equivalents - Beginning of period 143,370 2,150 Cash and cash equivalents - End of period $ 27,136 $ 829,443 SUPPLEMENTAL CASH FLOW INFORMATION Interest paid $ 784 $ 575 Income taxes paid $ 310 $ 310 NON-CASH INVESTING ACTIVITY: Issuance of common stock in exchange for services $ 200,000 $ 75,000 Wanrrant value recorded as paid-in capital $ - $ 1,511,983 Warrants issued for services $ - $ 270,880 Conversions of debentures to common stock $ - $ 17,883 See notes to financial statements Page 5 Rockelle Corp. Notes to Financial Statements June 30, 2007 NOTE 1 - NATURE OF BUSINESS AND BASIS OF PRESENTATION Rockelle Corp. (“Rockelle”), formerly known as Serie Inc., was incorporated on September 19, 2003 under the laws of the State of Delaware to engage in any lawful corporate undertaking, including, but not limited to, selected mergers and acquisitions.Its current primary business purpose is to acquire and maintain franchises in the quick-service food industry.To date, Rockelle has not sold any of these franchises. In April 2005, Rockelle organized and capitalized a wholly-owned subsidiary, Rockelle Riverhead Corp.(“Riverhead”) for the purpose of operating two convenience stores (one of which was sold in November 2005 and the other which was sold in March 2006), each located on a property shared with a gas station.In connection with taking over these operations, the owner of the property contracted with Rockelle to dispense gasoline to customers of the gas station.Rockelle received a fee based upon the amount of gas dispensed. Subsequent to the sale of the convenience stores, Rockelle entered into a Multiple Unit Development Agreement with Frosted Mug Holdings, LLC ("Agreement") which granted it certain development rights to establish and operate ten Snack Bars using the Frosted Mug Holdings proprietary restaurant services marks which currently include "Stewart's", “Stewart's Root Beer" and the "Original Drive In".In connection with this agreement, Riverhead developed and operated six (6) of these “Stewart’s” Snack Bars located inside Wal-mart department stores.They are located in Pennsylvania, Florida, Ohio and Maryland.The Company discontinued operating these Snack Bars during the second quarter of 2007 (see Note 5). The consolidated financial statements include the accounts of Rockelle and Riverhead (together the “Company”).All material intercompany transactions and balances have been eliminated in consolidation. The financial statements for the six months ended June 30, 2007 and 2006 together with the balance sheet as of June 30, 2007 included herein have not been audited by the Company’s independent public accountants.In the opinion of management, all adjustments necessary to present fairly the financial position at June 30, 2007 and the results of operations and cash flows for the periods presented herein have been made. The financial statements included herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such regulations.These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006. At June 30, 2007, the Company has negative working capital of $1,111,262, has incurred losses since inception totaling $4,689,608 and has yet to achieve profitable operations. The Company's ability to continue as a going concern is dependent on raising additional capital to fund future operations and ultimately to attain profitable operations. Accordingly, these factors raise substantial doubt as to the Company's ability to continue as a going concern. These financial statements do not give affect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern. Page 6 Rockelle Corp. Notes to Financial Statements June 30, 2007 Management plans to continue to provide for its capital needs during the year ending December 31, 2007 by issuing equity securities or by pursuing alternative financing, however, there are no assurances that management's plans will be attained. NOTE 2 – STOCK-BASED COMPENSATION In January 2007, the principal stockholder of the Company received 2,857,143 shares of the Company’s stock in lieu of salary for services performed for the year ended December 31, 2006. Effective January 1, 2007, the Company issued 25 million options to purchase Rockelle common stock to a key executive in the Company at a price of $.01 per share.The options have a term of five years and vest on January 1, 2008.In addition, pursuant to the terms of an employment agreement, the Company is obligated to issue 25 million options to purchase Rockelle common stock on January 1st of 2008, 2009, 2010 and 2011.Each award has an exercise price of $.01 per share, vests over a one year service period and has an option life of five years. Options outstanding as of June 30, 2007 and changes during the six months ended June 30, 2007 were as follows: Weighted Shares Average Aggregate Under Exercise Intrinsic Outstanding at Option Price Value December 31, 2006 - $ - $ - Granted 25,000,000 $ .01 $ 1,250,000 Exercised - $ - $ - June 30, 2007 25,000,000 $ .01 $ 1,250,000 The aggregate intrinsic value in the table above represents the total pre-tax intrinsic value (the difference between the Company’s closing stock price on the last trading day of the second quarter of fiscal 2007 of $.06 and the exercise price of $.01, multiplied by the number of in-the-money options) that option holders would have received had they exercised their options on June 30, 2007.This amount changes based upon the fair market value of the Company’s stock.As of June 30, 2007, the Company had no shares under option which were exercisable. The grant-date fair value, as calculated using the Black-Scholes option valuation model, was calculated at $0.0547 per share.The fair value of the options is being amortized over the vesting period on a straight-line basis. Assumptions used in the calculation of grant-date fair value for the stock options were as follows: Page 7 Rockelle Corp. Notes to Financial Statements June 30, 2007 Exercise Price $ 0.01 Expected Term (years) one year Expected Volatility 222.8 % Dividend Yield 0 % Risk Free Interest Rate 5.0 % The Company’s expected option term was assumed at the earliest possible exercise date for the award.The Company’s expected stock volatility assumption was based upon historical stock price fluctuations of the Company’s common stock.The risk free interest rate was estimated using rates for 1-year U.S. Treasury notes as of the grant-date. For the six months ended June 30, 2007, the Company expensed $684,310 related to these stock options. NOTE 3 –EARNINGS PER SHARE Basic net income (loss) per common share exclude dilution and are computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding for the period. Diluted net income (loss) per share reflects the potential dilution that could occur if stock options or other contracts to issue common shares of the Company or its subsidiaries were exercised or converted to common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. For the six months ended June 30, 2007 and 2006, diluted loss per share is the same as basic loss per share since the effect of all common stock equivalents was anti-dilutive due to the net loss.At June 30, 2007, there were 2,919,856 warrants issued that were considered to be dilutive securities that will dilute future earnings per share. NOTE 4 –JOINT VENTURE AGREEMENT On January 31, 2007, the Company entered into a Joint Venture Purchase Agreement (the “Agreement”) with Frosted Mug Holdings, LLC (“Frosted”) to form a joint venture (the “Joint Venture”) to engage together in the business of Stewarts Root Beer Drive-in Restaurants, formerly operated by Frosted.Under the terms of the Agreement, the Company made a capital contribution to the Joint Venture in the amount of $100,000.The Agreement calls for subsequent contributions as follows: May 31, 2007 $ 50,000 July 31, 2007 $ 100,000 January 31, 2008 $ 4,000,000 January 31, 2009 $ 2,000,000 Page 8 Rockelle Corp. Notes to Financial Statements June 30, 2007 In addition, the Joint Venture agreed to assume certain liabilities of Frosted in the amount of $447,000 and will assume an existing note payable that Frosted has to Stewart Restaurant, Inc. in the amount of $2,700,000.The assumption of the note is to take place by January 31, 2008.The Company’s ownership percentage in the Joint Venture varies as the schedule payments and note assumption take place. The Company failed to make the scheduled payments on May 31, 2007 and July 31, 2007 and is in default of the Agreement.Management is currently considering whether to cure the default and, if so, how to fund the necessary payments.If the Company fails to cure the default, the Joint Venture will dissolve and the Company will forfeit its capital contribution of $100,000.As it is probable that the Company will not cure the default, the capital contribution has been charged to expense in the current period. NOTE 5 – DISCONTINUED OPERATIONS During the second quarter of 2007, the Company discontinued operations of its “Stewart’s” Snack Bars located inside Wal-mart department stores.The decision to discontinue the operation of this component was based upon the component’s continued operating losses. Following is a summary of analysis of loss from discontinued operations for the six months ended June 30, 2007: Revenue 172,388 Expenses 471,953 (299,565 ) Loss on disposal of assets (936,124 ) (1,235,689 ) NOTE 6 –
